Citation Nr: 1300074	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  08-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945.  He died in August 2006.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.  

In June 2009, the appellant testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

While the Board regrets the additional delay, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

This claim was remanded by the Board in March 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its remand was not fully accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall, 11 Vet. App. at 271.

Specifically, the Board ordered the RO to obtain a medical opinion as to the cause of the Veteran's death.  During the course of the remand development, the RO sought an opinion as to the relationship between the Veteran's fatal heart disorder and his service-connected PTSD, as well as an opinion as to any potential relationship between the heart disorder and asbestos exposure.  These opinions were obtained in March 2010 and July 2011, respectively.  The Board finds that the July 2011 opinion related to asbestos exposure and its causal connection to the Veteran's cause of death to be deficient.

Initially, the Board notes that the July 2011 examiner specifically reported that while the service treatment records were reviewed, the VA records were not, nor were any other records.  Under 38 C.F.R. § 3.159(c)(4), a claimant is entitled to a medical opinion based upon a review of the medical record.  This did not happen in this case.

As to the actual opinion, the examiner seemingly rendered a negative nexus opinion, albeit in a somewhat incoherent fashion.  In particular, the report indicates "Is not caused by or a result of no evidence of record to substantiate a diagnosis of asbestosis."  As to a rationale for this opinion, the examiner stated that the death certificate notes the cause of death to be end stage cardiac disease, manner of death natural.  The examiner went on to state, "Medical records from the Veteran's private physician, dated July 15, 2009 evidence 'he died as consequences of severe ischemic cardiomyopathy.' Veteran's private physician, Dr. [R.] did not substantiate a history of asbestosis in the past medical history of the Veteran as recent at 15 months prior to Veteran's death."  The examiner went on to summarize other medical findings in the Veteran's record and also to note that there is "no record of evidence to substantiate asbestosis."  As to Dr. P., another private physician listing a clinical impression of asbestosis in January 2004, the examiner found this to be "not substantiated by medical fact."  

A reading of the July 2011 report yields the impression that the VA examiner found that the Veteran's death was not caused or contributed to by asbestosis, because there is no evidence in the record of asbestosis.  This examiner completely overlooked or ignored the October 1998 private report, which reportedly documented a December 1997 office visit.  This report noted the Veteran's longstanding history of respiratory problems, and also noted occupational asbestos exposure.  The narrative report references a December 1994 x-ray, which showed bilateral increased interstitial markings, pleural plaquing and diaphragmatic plaquing.  The physician diagnosed asbestosis and coronary artery disease.  The physician specifically stated that "there is sufficient laboratory and clinical evidence to establish a diagnosis of asbestosis.  The diagnosis is based upon the long history of exposure to asbestos and asbestos-related products, as well as the signs and symptoms of chronic lung disease, namely shortness of breath and crackling on chest exam."  The July 2011 report completely disregards these findings when determining that there is no evidence to substantiate a finding of asbestosis in the Veteran.  Because of the Veteran's status as a World War II Navy Veteran, he was deemed to have had high exposure to asbestos in service, per the M21-1 manual.  Thus, it is important that the examination in this regard be a competent one.  At this juncture in the development of the claim, it is not.  Thus, another remand is necessary.  Once VA undertakes the effort to provide an examination when developing a claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also, the Board remanded this issue in order to afford the appellant adequate notice as related to claims for death benefits.  In particular, in the context of a claim for death benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The post-remand notice sent to the appellant in March 2010 and in August 2011 fails to meet these requirements.  Instead of notifying her of the conditions for which the Veteran was service connected during his life and the evidence needed to establish service connection for his cause of death based on either a service-connected condition or a non-service-connected condition, the AMC issued two letters that informed the appellant that the Veteran was not service-connected for asbestosis and attempted to explain why ("We denied service connection for asbestosis because were diagnosed as suffering my asbestosis secondary to exposures the Veteran encountered while working at Grey Foundry and at Malleable as a core maker and hot crane operator.")  These letters did not satisfy the notice requirements of Hupp.  On remand, corrective notice must be sent to the appellant.  Again, the appellant must be provided specific notice regarding evidence required to substantiate a claim based on asbestos exposure.  See Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9.  "Service Connection for Disabilities Resulting from Exposure to Asbestos" ("M21-1MR"); see also VAOPGCPREC 4-00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 33,422 - 02 (2000). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the appellant with 
appropriate notice, including (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  In addition, the notice shall describe the evidence required to substantiate a claim based on asbestos exposure. 

2.  The RO/AMC shall provide the appellant with specific notice regarding evidence required to substantiate a claim based on asbestos exposure.  The RO/AMC shall also take appropriate action consistent with VA Adjudication Procedure Manual, M21-1MR in adjudicating a claim associated with asbestos exposure.  

3.  The RO/AMC shall return the claims file to the examiner that completed the July 2011 VA medical opinion related to asbestosis.  The entire claims file and a copy of this Remand must be provided and reviewed in conjunction with formulating an opinion.  If that examiner is no longer available, another equally qualified examiner must provide the addendum opinion. 

The examiner is requested to issue a new opinion as to whether the Veteran, during his lifetime, had a diagnosis of asbestosis.  In doing so, the examiner must specifically take into account the October 1998 private report, which document the examination of December 1997, and which note with thorough explanation based upon reported laboratory findings, a diagnosis of asbestosis.

Once a determination is made, if asbestosis is indeed noted, the examiner shall determine whether it is at least as likely as not that the Veteran's cause of death was caused or contributed to by the asbestosis.

If the examiner determines that the Veteran indeed had asbestosis, but that it was due to his post-service industrial work, then the examiner should explain, in a coherent narrative format, why the conceded in-service exposure to asbestos could not also be a contributing factor.

It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  A complete rationale for any opinion expressed must be provided. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

5.  The RO/AMC will then readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

